DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Figures 1-2
Figure 3
Figures 4-10, 
Figures 11-13
Figure 14
Figure 15
Figure 16
Figure 17

 The species are independent or distinct because each species has its own structural element not found in the others. Species 1 includes a magnetic clasp (131 ,132) not found in the other species.  Species 2 includes a protrusion (141) and multiple holes (142) connection means not found in the other species.  Species 3 includes a c-shaped band made from one or two parts that form an elastic, adjustable, solid band with a flat, inner and outer surfaces not found in the other species.  Species 4 includes an elastic c-shaped band with a series of perpendicular oriented and spaced grooves on the inside or outside or both surfaces of the band to increase the flexibility of the band, which is not found in the other species. Species 5 includes a c-shaped band with a plurality of holes perforated through the band to increase its flexibility, which is not found in the other species.  Species 6 includes a c-shaped band including the combination of reduced width sections in the band to increase the flexibility of the band, which is not found in the other species.  Species 7 discloses a band with angled end surfaces facing one another with a gap therebetween, which is not found in the other species.  Species 8 includes a pair of bands that laterally overlap one another with a lateral gap therebetween, which is not found in the other species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently,  no claims are considered to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because each unique structural feature would require an independent text search that would not overlap the text searches for each of the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/               Primary Examiner, Art Unit 3677